 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   SAMUEL WINDHAM, Jr.,                                 Case No. 2:18-cv-02656 WBS DMC (PC)
12                                         Plaintiff, ORDER
13                   v.
14
     C. WOFFORD, et al.,
15
                                        Defendants.
16

17

18           On June 14, 2021, Defendants Osman, Champion, Snelling, Inniss, Medina and Pai moved

19   this Court for a second time to modify the Discovery and Scheduling Order issued October 19,

20   2020. Dispositive motions are currently due on June 14, 2021. Good cause having been shown,

21   Defendants’ motion is granted. Motions for summary judgment are now due on or before July 7,

22   2021.

23           IT IS SO ORDERED.

24   Dated: June 23, 2021
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
                                                             [Proposed] Order (2:18-cv-02656 WBS DMC (PC))
